OAKES, Circuit Judge
(dissenting from the denial of rehearing en banc):
I dissent from the denial of rehearing en banc. My panel dissent sets forth the reasons for my disagreement with the majority decision: it engaged in the most open appellate fact finding, contrary to Fed.R. Civ.P. 52(a), without support in the record and contrary to the evidence and the facts found below; and it departed from our own cases, notably Sostre v. McGinnis, 442 F.2d 178 (2d Cir. 1971) (en banc), cert. denied, 404 U.S. 1049, 92 S.Ct. 719, 30 L.Ed.2d 740 (1972), and from the principles embodied in Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). While I agree with many of the thoughts expressed in Chief Judge Kaufman’s opinion “reluctantly” concurring in the denial, it seems to me that decisions like that of the majority in this case can only engender doubt about the ability of our legal system to compensate persons for official violations of constitutional rights. The unpleasant memory of the tragedy of Attica is a reminder that, in Chief Judge Coffin’s words quoted in my original dissent:
Judicial concern with procedural regularity has a direct bearing upon the maintenance of institutional order; the orderly care with which decisions are made by the prison authority is intimately related to the level of respect with which prisoners regard that authority.
Palmigiano v. Baxter, 487 F.2d 1280, 1283 (1st Cir. 1973), rev’d on other grounds, 425 U.S. 308, 96 S.Ct. 1551, 47 L.Ed.2d 810 (1976).
A decision that justifies procedural irregularity on a basis that lacks foundation in law or fact seems to me to represent a sufficient step backward in an area of deep social and judicial concern to require en banc consideration. Accordingly I dissent.